UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 19-6528


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                 Plaintiff - Appellant,

           v.

FRANKLIN RICHARDSON; ROGERS; MCBRIDE,

                 Defendants - Appellees,

           and

DIRECTOR BRYAN P. STIRLING, The Current Director of the South Carolina
Department of Corrections; BERNARD MCKIE; DONALD LANE; RANDALL
FOWLER, JR.; JAMES PARRISH; LEFFORD FATE; S. SOLTIS; DR. KOON;
DR. ARROJAS; DR. T. ERGEN; DR. KOCHER; DR. SRIDARAN; CECELIA
REYNOLDS; LARRY CARTLEDGE; LEROY CARTLEDGE; JAMES
PARKER; DR. B. LEWIS; DR. A. COMPTON; DR. BRYNE; SHARON
PATTERSON; KENNARD DUBOSE; ANN HALLMAN; C. HINDENBURG; K.
RIVERS; P. TALBERT; BARNS; CURTIS EARLEY; FLORENCE MAUNEY;
AMY ENLOE; PREA COMPLIANCE MANAGER AT PERRY CI (2015);
LASLEY; WILLIAMS; DEGEORGIS; WANTONTA GOLDEN; LINDSEY
HARRIS; JEFF BILYEU; MEAGAN HARRIS; KATHERINE BURGESS; R.
BLACKBURN; CHAD BINKLEY; KENNETH MYERS; JAMES JENNINGS;
NATHAN RICE; AULL; BECKETT, JR.; T. ESTERLINE; B. ROBERTS;
STEPHON; GINA WILLIAMSON; WASHINGTON; OLDS; STEPHANIE
MCMILLAN; PAMELA DERRICK; MYECHA L. MILEY; BROWN; SHARP;
MICHELLE FOX; BEVERLY WOOD; V. GRUBBS; LARRY MORRIS; M.
NEWTON; JOHN PATE; MICHAEL MCCALL; CASSANDRA MEANS;
ASHLEY MADDOX; WILKENS-SMITH; MCCOULOUGH; WILLIE DAVIS;
KATORA GAUSE; BERNADETTE JEFFERSON; UNKNOWN OFFICERS,
from 9 May 2015 Attack; UNKNOWN PERSON, who made the call to give me no
pain medication the day I got out of the hospital (27 May 2016); UNKNOWN
PERSON, who made the call not to send me to the infirmary the day I got out of
the hospital 27 May 2016; MR. BARKLEY,

                     Defendants.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:18-cv-01309-CMC-PJG)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               2
PER CURIAM:

       Robert   Garrett,   Jr.,   appeals   the   district   court’s   order   accepting   the

recommendations of the magistrate judge and denying his motions for a preliminary

injunction and default judgment in this action filed pursuant to 42 U.S.C. § 1983 (2012).

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The denial

of Garrett’s motion for a preliminary injunction is an appealable interlocutory order.

28 U.S.C. § 1292(a)(1). We have reviewed the record and find no reversible error.

Accordingly, we affirm the denial of the preliminary injunction for the reasons stated by

the district court. Garrett v. Richardson, No. 0:18-cv-01309-CMC-PJG (D.S.C. Apr. 11,

2019). The order denying Garrett’s motions for default judgment is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss this portion

of the appeal for lack of jurisdiction. We deny Garrett’s motion for stay and his request

to consolidate this appeal with No. 19-6614. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                     AFFIRMED IN PART
                                                                 AND DISMISSED IN PART




                                              3